DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejections under 35 USC 112(b) are withdrawn.
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,138,403 is maintained.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/791,649 (see also, US 2018/0066170) is maintained. 
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/571,385 (see also, US 2020/0010777) is maintained. 
The rejection under 35 U.S.C. 102(a1) as being anticipated by STN CAS reg. no. 111512-60-8 is withdrawn.
The rejection under 35 U.S.C. 102(a2) as being anticipated by Shono (US 2019/0078005, allowed) is maintained.

Double Patenting
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,138,403. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the patent read as follows:

    PNG
    media_image1.png
    237
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    388
    media_image2.png
    Greyscale

The mass ratio in patent claim 2 encompasses the “less than 1.5 mass%” in present claim 1.  With respect to present claims 2 and 4-11, the “or more” or “less than” language reads on the presently claimed ranges.  With respect to present claim 3, moreover, the (E)-1-chloro-2,3,3,3-tetrafluoropropene in patent claim 2 would qualify as a “trace component”.  
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/791,649 (see also, US 2018/0066170). 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The mass ratio of claim 1 in the other application encompasses the “less than 1.5 mass%” in present claim 1.  With respect to present claims 2 and 4-11, the “or more” or “less than” language reads on the presently claimed ranges.  With respect to present claim 3, moreover, the (E)-1-chloro-2,3,3,3-tetrafluoropropene in claim 1 of the other application would qualify as a “trace component”.  
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  This nonstatutory double patenting rejection is provisional because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/571,385 (see also, US 2020/0010777). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the other application read as follows:

    PNG
    media_image4.png
    172
    389
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    451
    408
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    52
    395
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    170
    402
    media_image7.png
    Greyscale

The mass ratio of claim 7 in the other application encompasses the “less than 1.5 mass%” in present claim 1.  With respect to present claims 2 and 4-11, the “or more” or “less than” language reads on the presently claimed ranges.  With respect to present claim 3, moreover, the (E)-1-chloro-2,3,3,3-tetrafluoropropene in claim 7 of the other application would qualify as a “trace component”.  
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  This nonstatutory double patenting rejection is provisional because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC §§ 102 and 103
Claims 1-11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Shono (US 2019/0078005, allowed).
Shono teaches:

    PNG
    media_image8.png
    260
    414
    media_image8.png
    Greyscale


.  With respect to claims 1, 2, and 4-11, Shono teaches up to 100% for the Z isomer as presently claimed and zero for the trace components as presently claimed, which include the presently claimed ranges.  With respect to present claim 3, moreover, the trace components listed in present claim 1 also include hydrofluorocarbons, hydrofluoroolefins, and hydrochlorofluoroolefins, among others, which may be less than 1.5 mass%.
Based on the foregoing, the present claims are rejected as anticipated.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shono (US 2019/0078005, allowed).
Shono is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required. 
Still, Shono teaches a refrigerant (working fluid for heat cycle) with up to 100 mole% of (Z)-1-chloro-2,3,3,3-tetrafluoropropene reads on the up to 100 mass%, which includes the presently claimed ranges.
It would have been obvious for a refrigerant (working fluid for heat cycle) having (Z)-1-chloro-2,3,3,3-tetrafluoropropene, as taught by Shono, with up to 100 mole% (100 mass%) of the Z isomer and including the presently claimed ranges, as also taught by Shono, because the reference is directed to a refrigerant (working fluid for heat cycle).  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed January 7, 2021, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the nonstatutory double patenting rejections, the applicant asserts that the rejections should be withdrawn as the rejections are premised on the impurity reading on zero, which is no longer within the scope of amended claim 1.  The assertion is not persuasive.  Each of the patent and two applications have claims to compositions with both (Z)-1-chloro-2,3,3,3-tetrafluoropropene and (E)- 1-chloro-2,3,3,3-tetrafluoropropene.  As set forth above, the (E) isomer is listed as one of the impurities in the present claims.  The amounts in the claims of the patent and two other applications overlap the amounts presently claimed.
With respect to the rejections under 35 USC 102 and 103 over Shono (US 2019/0078005, allowed), the applicant notes that the trace components required in pending claim 1 do not read on zero.  As discussed above, however, the reference teaches working fluids with, among others, (Z)-1-chloro-2,3,3,3-tetrafluoropropene and (E)-1-chloro-2,3,3,3-tetrafluoropropene in amounts overlapping those presently claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765